TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00563-CV



                               Raymond Charles Lights, Appellant

                                                  v.

                                       Blair Davis, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-12-007235, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant’s brief was due on January 18, 2013. On March 8, 2013, this Court notified

appellant that his brief was overdue and that a failure to respond by March 18, 2013, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 38.8(a); 42.3(b).

                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: April 23, 2013